Citation Nr: 0501873	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  04-14 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to an increased evaluation for right hip 
congenital dysplasia with arthritis, status postoperative 
total hip arthroplasty with 3/4 inch leg shortening, currently 
assigned a 30 percent disability rating.

3.  Entitlement to an increased evaluation for left hip 
congenital dysplasia with arthritis, status postoperative 
total hip arthroplasty, currently assigned a 30 percent 
disability rating. 

4.  Entitlement to an increased (compensable) evaluation for 
status postoperative surgical repair of a left varicocele.

5.  Entitlement to service connection for a right wrist 
disorder.

6.  Whether new and material evidence has been presented to 
reopen the claim for service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from December 1974 to March 
1987.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which denied the veteran's 
claim of entitlement to a TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran is seeking a TDIU on the basis that he is unable 
to secure or follow a substantially gainful occupation as the 
result of his service-connected disabilities.  However, 
additional development is needed before the Board can 
adjudicate this claim. 

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2004).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, an extra-schedular total rating may also be 
assigned on the basis of a showing of unemployability, alone.  
See 38 C.F.R.           § 4.16(b) (2004).

The Board notes that it may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims (Court) specifically stated that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (2004); Beaty, 6 Vet. App. at 
538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the veteran's service-connected disabilities 
include: (1) congenital dysplasia of the right hip with 
arthritis, status postoperative total hip arthroplasty with 3/4 
inch leg shortening, rated as 30 percent disabling; (2) 
congenital dysplasia of the left hip with arthritis, status 
postoperative total hip arthroplasty, rated as 30 percent 
disabling; (3) removal of skin cancer of the nose, rated as 
30 percent disabling; and (4) status postoperative repair of 
the left varicocele, rated as noncompensably (zero percent) 
disabling.  Therefore, the veteran's combined disability 
evaluation is 70 percent.  See 38 C.F.R. § 4.25 (2004).

The record shows that the veteran has a high school education 
and last worked in May 2002 as an electrician.  The veteran 
claims that his service-connected right and left hip 
disabilities prevent him from working because he is unable to 
ambulate without crutches.  He also claims that his service-
connected skin cancer of the nose prevents him from being 
outside for any length of time, thereby limiting his ability 
to work.  

In a September 2003 letter, H.C., M.D., opined that the 
veteran is permanently and totally disabled due to 
osteoarthritis, bilateral hip dysplasia, and carpal tunnel 
syndrome.  The Board notes, however, that service connection 
has not been established for carpal tunnel syndrome.  A TDIU, 
therefore, cannot be awarded based on Dr. H.C.'s opinion.

The veteran underwent a VA compensation examination in August 
2003 to determine the severity of his right and left hip 
disabilities.  The veteran questions the adequacy of this 
examination, as the examiner did not provide an opinion 
concerning the impact the veteran's service-connected 
disabilities have on his ability to secure and maintain 
gainful employment.  The Board agrees and finds that the 
veteran should be afforded an appropriate VA examination to 
determine whether he is unable to secure or maintain gainful 
employment as a result of his service-connected disabilities.  
See Friscia, supra.

The Board notes further that there is another matter that 
requires action by the RO prior to appellate review of the 
veteran's TDIU claim.  In this regard, the Board notes that 
in the January 2004 rating on appeal, the RO also denied the 
veteran's claims for increased evaluations for his service-
connected right and left disabilities; an increased 
evaluation for the veteran's service-connected removal of 
skin cancer from the tip of the nose; an increased evaluation 
for status postoperative surgical repair of a left 
varicocele; and service connection for a right wrist 
disorder; and found that new and material had not been 
obtained to reopen the claim for service connection for a 
right knee disorder.  A notice of disagreement (NOD) 
regarding the total rating issue was received in February 
2004.  In that NOD the veteran stated, "I disagree with your 
decision denying me a 100% rating for my service connected 
conditions."  A statement of the case addressing the TDIU 
issue only was forwarded to the veteran in April 2004.  A 
substantive appeal was received on this matter in April 2004.  

The veteran was subsequently afforded a personal hearing 
before the undersigned in July 2004.  At that time, the 
veteran and his accredited representative clarified that it 
was the veteran's intention to appeal the other issues, as 
set forth above, other than the rating for the veteran's 
service-connected skin cancer removal from the nose, that 
were denied by the RO in its January 2004 rating decision.  
Thus, the Board finds that the veteran's February 2004 
statement, liberally construed, may be considered a 
disagreement with the denial of increased evaluations for his 
service-connected right and left disabilities; an increased 
(compensable) evaluation for status postoperative surgical 
repair of a left varicocele; service connection for a right 
wrist disorder; and service connection for a right knee 
disorder.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.201 (2003); see also Gallegos v. Gober, 14 Vet. App. 50 
(2000) (VA should liberally interpret a written communication 
which may constitute an NOD under the law.), rev'd sub nom 
Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the 
language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C. 
§ 7105, and assuming that the [claimant] desired appellate 
review, meeting the requirement of § 20.201 was not an 
onerous task).  See also Gallegos v. Principi, 16 Vet. App. 
551 (2003) (per curiam).  As no SOC has been issued, the 
Board must REMAND these issues to the RO for issuance of an 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should issue a Statement of 
the Case to the veteran and his 
representative addressing the issues of 
increased evaluations for his service-
connected right and left disabilities; an 
increased evaluation for status 
postoperative surgical repair of a left 
varicocele; service connection for a 
right wrist disorder; and whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for a right knee 
disorder.  The Statement of the Case 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he must file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2003).

2.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the effect of his service-
connected disabilities on his 
employability.  The claims file must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  Based on 
examination findings and other evidence 
contained in the claims file, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran is unable to secure or 
maintain substantially gainful employment 
solely as a result of his service-
connected disabilities involving: (i) 
congenital dysplasia of the right hip 
with arthritis, status postoperative 
total hip arthroplasty with 3/4 inch leg 
shortening; (ii) congenital dysplasia of 
the left hip with arthritis, status 
postoperative total hip arthroplasty; 
(iii) removal of skin cancer of the nose; 
and (iv) status postoperative repair of 
the left varicocele.  The examiner must 
render an opinion of employability 
without regard to the veteran's age or 
any nonservice-connected disorders, to 
include at this time his right knee 
disability and right carpal tunnel 
syndrome.  The examination report must 
include a complete rationale for all 
opinions and conclusions expressed.

3.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  When the development requested has 
been completed, the RO should 
readjudicate the issue on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



